DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-0, filed on October 29, 2021, with respect to claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn. 
Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-5, 9, 11-17, 19-20 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-5, 9, 11-17, 19-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the image processing apparatus comprising: 
	a supplemental information assigning unit that analyzes the input image to specify an object in the image and assigns supplemental information corresponding to the object in the input image, in a case where the image input receiving unit receives the input of the image;

a correction suggestion unit that suggests, to the user, correction of the image, to which the correction rule is applied, in a case where the correction rule setting unit sets the correction rule; and
a correction rule storage unit that stores the correction rule which has been previously prepared, in association with the supplemental information,
wherein the corrected images are different from the input images, the correction rule setting unit sets the correction rule associated with the supplemental information which coincides with the supplemental information assigned to the input image among the correction rules stored in the correction rule storage unit, as the correction rule for the input image,
wherein the supplemental information includes first tag information indicating attributes of the object and second tag information indicating attributes of the object, which are more specific than the first tag information, and the correction rule associated with the first tag information and the correction rule associated with the second tag information are stored in the correction rule storage unit, and the correction rule associated with the second tag information is stored in the correction rule storage unit for each user.
accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Belly (US Patent No. 6,469,705) discloses a computer system with a main memory accessed via a cache comprising color correction algorithms using first tag (610) and second tag (612).  Belly fails to teach the correction algorithms associated with the first tag and the correction rule associated with the second tag information are stored and the correction algorithm associated with the second tag information is stored for each user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466. The examiner can normally be reached Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7466.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANH-VINH THI NGUYEN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



November 5, 2021